SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

431
CA 15-01264
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

SANDRA A. KOBEE, ALSO KNOWN AS SANDRA KOBEE,
DEFENDANT-RESPONDENT,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


MORGAN, LEWIS & BOCKIUS LLP, NEW YORK CITY (SIMON CHANG OF COUNSEL),
FOR PLAINTIFF-APPELLANT.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered March 12, 2015. The order denied the motion of
plaintiff for leave to reargue and renew its motion for summary
judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in JPMorgan Chase Bank, Natl. Assn. v Kobee
([appeal No. 1] ___ AD3d ___ [June 10, 2016]).




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court